Citation Nr: 1131037	
Decision Date: 08/23/11    Archive Date: 09/07/11

DOCKET NO.  09-02 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome.  

2.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome, prior to February 12, 2009.  

3.  Entitlement to a rating in excess of 20 percent for left knee patellofemoral syndrome, since February 12, 2009.  

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to December 1982, and from August 1985 to April 1990.  She has asserted additional service between the two periods of service previously noted; however, such service has not been verified.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.

In April 2011, the Veteran and her spouse testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is assoicated with the claims file.  

The Board notes that the record reasonably raises the question of whether the Veteran is unemployable due to her service-connected disabilities.  The issue of entitlement to TDIU rating is part and parcel of the increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page.

The issue of a TDIU is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  A right knee disability is manifested by subjective complaints of pain, heat, locking, and swelling.  The objective evidence shows extension to no more than 10 degrees and flexion to no less than 80 degrees, with pain.  Additional functional limitation due to pain, fatigue, weakness, lack of endurance, and incoordination is not shown.  

2.  A left knee disability is manifested by subjective complaints of pain, heat, locking, and swelling.  

3.  Prior to February 2009, left knee extension was normal to zero degrees and flexion was no less than 80 degrees with pain.  As of February 2009, left knee extension is to no more than 15 degrees and flexion is to no less than 112 degrees with pain.  Additional functional limitation due to pain, fatigue, weakness, lack of endurance, and incoordination is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5299-5024, 5260, 5261 (2010).

2.  The criteria for a rating in excess of 10 percent for left knee patellofemoral syndrome, prior to February 12, 2009, were not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5299-5261 (2010).

3.  The criteria for a rating in excess of 20 percent for left knee patellofemoral syndrome, since February 12, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5299-5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

In June 2006, the Veteran requested an increased rating for her knee disabilities.  In December 2006, the RO increased the ratings for each knee to 10 percent under DC 5299-5024, effective June 2006.  She disagreed with the ratings, which is the basis of this appeal.  Subsequently, in April 2009, the RO increased the left knee rating to 20 percent under DC 5299-5261, effective February 2009.  The 10 percent rating assigned to the right knee disability has been continued.  

The Veteran was advised of the grant of the increased rating for her left knee by letter (dated May 2009) and by a Supplemental Statement of the Case (SSOC) dated April 2009 and issued in May 2009; however, she did not withdraw her appeal.  Thus, the appeal for an increased rating continues.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran will generally be presumed to be seeking the highest rating available, and it follows that a partial grant of an increased rating does not terminate an appeal).  

The Veteran's specific disability is not listed on the Rating Schedule, and the RO assigned DCs 5299-5024 and 5299-5261 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded as the first two numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20.  The RO determined that the most closely analogous diagnostic code for the right knee is DC 5024, which provides the rating criteria for tenosynovitis, and DC 5261 for the left knee, which provides the rating criteria for limitation of flexion of the knee.  

Under DC 5024, tensynovitis (and the diseases under diagnostic codes 5013 through 5024) will be rated on limitation of motion of affected parts, as degenerative arthritis, except for gout which will be rated under DC 5002.  

Limitation of flexion and extension of the leg are rated under DCs 5260 and 5261.  Under DC 5260, a noncompensable rating is warranted for flexion limited to 60 degrees, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.  

Under DC 5261, a noncompensable rating is warranted for extension limited to five degrees, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Plate II, indicates that normal flexion of the knee is 140 degrees and normal extension of the knee is zero degrees.  

Turning to the merits of the claims, the evidence reflects that the Veteran's right and left knee disabilites are manifested by subjective complaints of pain, heat, and swelling, which are exacerbated by repetitive movement and changes in the weather.  See VA examnation dated September 2006.  She has not asserted that she experiences giving way in her knees, but she has reported feeling like her knees are locking.  

The Veteran has reported that her bilateral knee pain is somewhat alleviated by over-the-counter medicines.  Otherwise, there was no lay or medical evidence that shows her bilateral knee disaibilites have required injections, assistive devices, or hospitalizations, except for her report of using a Velcro type brace, which she alternated between knees when the pain shifted.  While she reported that she used a brace at the September 2006 examination, she recently testified that she did not use a cane or walker.  

At the September 2006 VA examnation, there was no objective evidence of swelling but the Veteran demonstrated a slightly asymmetric gait favoring her right foot.  She was able to demonstrate range of motion bilaterally from zero to 90 degrees, with pain beginning at 80 degrees, and the examiner noted crepitus in both knees during range of motion testing.  

Objective examination did not reveal any evidence of laxity or instability, as the Veteran's knees were stable to anterior drawer testing and stress to the medial collateral ligaments.  However, stress to the medial collateral ligaements did produce pain.  X-rays of the right knee were normal.  The final diagnosis was patellofemoral syndrome and chondromalacia affecting the bilateral knees.  

At the October 2008 VA examination, the Veteran complained of continued knee pain.  The VA examiner noted that the Veteran did not use any assistive devices and that she was able to accomplish her occupation and activities of daily living.  Objective examination revealed extension to zero degrees bilaterally and flexion to 125 degrees on the right and 120 degrees on the left.  Range of motion testing also revealed painful motion and crepitus with movement.  

The examiner noted, however, that repetitive movement did not result in any additional limitation, including as due to pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner also noted that there was no instability in the bilateral knees.  X-rays of the right knee revealed a joint effusion; X-rays of the left knee were not undertaken.  

As noted, the October 2008 VA examiner reported that the Veteran had no impairment in her occupation; however, the examiner also stated that the Veteran could only stand for 10 to 15 minutes and walk five to 10 minutes.  He also reflected that the Veteran could not climb, kneel, bend, twist, pull or push, although she was able to sit without restriction.  The final diagnosis was patellofemoral syndrome and chondromalacia affecting the bilateral knees.  

At the February 2009 VA examination, range of motion testing was reported as extension to 15 degrees on the left and 10 degrees on the right, and flexion to 112 degrees on the left and 110 degrees on the right.  There was objective evidence of painful motion, including after repetitive use.  However, the examiner noted that there was no other additional limitation after three repetitions.  

Otherwise, objective evaluation revealed pain, stiffness, weakness, decreased speed with range of motion, locking, and repeated effusions.  There was, however, no evidence of giving way, instability, incoordination, snapping/popping, or flare-ups.  The examiner also noted that there was no history of hospitalization or use of assistive devices.  No X-rays were conducted at this examination.  

With respect to the Veteran's employment, the February 2009 VA examiner related that the Veteran had decreased her hours to five hours a week due to pain, lack of endurance, inability to climb ladders, and inability to tolerate prolonged standing since 2006.  The examiner also reported problems with decreased mobility, problems with lifting and carrying objects, lack of stamina, weakness and fatigability, decreased strength, and pain.  The examiner specifically indicated that the Veteran could stand for 15 to 30 minutes and walk a fourth of a mile.  The final diagnosis was chondromalacia patella affecting both knees.  

The evidentiary record also contains lay statements from individuals who attest that the Veteran experiences pain and stiffness in her knees, that there is a noticeable difference in the way she walks, that she is unable to squat or stand for long periods of time, and that, after sitting, she has a hard time getting up.  See lay statements from L.S., M.M., P.S.L., and D.W.  

To this end, the Veteran has also submitted similar statements which state that she is unable to bend, squat, or stay on her feet for long periods of time, and that she no longer walks or rides bicycles due to her knee pain.  She has also asserted that her bilateral knee disability interfered with her employment and daily living because she experienced pain on a daily basis and her knees swelled from standing for even short periods of time.  

In evaluating the Veteran's right and left knee increased rating claims, the Board has considered the Veteran's repeated assertions that she has arthritis in her knees.  See statements from the Veteran dated February 2008 and May 2009.  In this context, the September 2006 VA examiner noted the Veteran's report of increased multiple joint pain, for which she was seeing a rheumatologist who diagnosed low-level rheumatoid factor.  

The February 2009 VA examiner also noted that the Veteran has a significant history of rheumatoid arthritis.  However, the Board finds that the evidence shows that the diagnosis of rheumatoid arthritis corresponds to the Veteran's hip condition, not her right and left knee disabilities.  Indeed, the February 2009 VA examiner specifically stated that there were no constitutional symptoms or incapacitating episodes of arthritis and the private medical evidence reflects that the diagnosis of rheumatoid arthritis involves her hip condition.  

There is no radiological evience showing arthritis or degenerative changes in the Veteran's right or left knee; nor is there any clinical evidence or diagnosis of arthritis affecting the knees.  See private medical records dated August 2004; VA examination reports.  Therefore, the Board consideration will not be given to the diagnostic codes that provide the rating criteria for arthritis.  

Right Knee

Turning to the merits of the right knee claim, the Board finds that the preponderance of the evidence does not support a rating in excess of 10 percent.  In evaluating the Veteran's right knee under DC 5024 and the limitation of motion codes, i.e., DCs 5260 and 5261, the Board notes that the evidence has never shown flexion limited to 30 degrees or extension to 15 degrees to warrant a rating higher than 10 percent.  

In fact, the evidence reflects that, throughout the pendency of this claim and appeal, range of motion testing has never shown extension to more than 10 degrees, which warrants a 10 percent rating under DC 5261, or flexion to less than 90 degrees, which is noncompensable under DC 5260.  Therefore, a rating higher than 10 percent is not warranted under DCs 5024, 5260, or 5261.  

The Board has considered the Veteran's right knee disability under all other potentially applicable diagnostic codes; however, there is no basis on which to assign a higher rating under another code.  Indeed, the preponderance of the evidence shows that, while right knee range of motion is limited, she is able to demonstrate some movement in all planes of excursion.  Therefore, there is no evidence of ankylosis in the right knee and DC 5256 is not for application in this case.  

Likewise, the preponderance of the evidence reflects that the Veteran's right knee is stable, with no lay or medical evidence of instability.  Therefore, DC 5257 is not for application in this case.  

The preponderance of the evidence does not show that the Veteran has dislocated or removed semilunar cartilage and, thus, application of DCs 5258 and 5259 is not warranted.  In making this determinatrion, the Board notes that, while there is subjective evidence of pain and locking and objective evidence of a right knee joint effusion, the evidence does not show that these symptoms are due to dislocated semilunar cartilage.  

Finally, the Board notes that the evidence does not reflect that the Veteran's right knee disability is manifested by an impairment of the tibia or fibula or genu recurvatum.  Therefore, DCs 5262 and 5263 are not for application in this case.  

38 C.F.R. §§ 4.40 and 4.45 and the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not required to assign a separate rating for pain.  

In evaluating the Veteran's right knee under DeLuca, the Board notes that the evidence shows that she experiences painful motion and weakness in her right knee; however, the objective evidence consistently shows that there is no additional loss of function due to pain, fatigability, lack of endurance, or incoordination following repetitive use.  The evidence also reflects that the Veteran does not expereince flare-ups of symptoms in her right knee.  See VA examinations dated September 2006, October 2008, and February 2009.  

Therefore, the Board finds that any additional functional limitation due to pain is contemplated by the 10 percent rating continued herein under DC 5261, and that an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In summary, and based on the foregoing reasons and bases, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for a right knee disability.  

Left Knee

Turning to the merits of the increased rating claim for the left knee, the Board finds that the preponderance of the evidence does not support the grant of a rating higher than 10 percent prior to February 2009.  Indeed, DCs 5260 and 5261 do not support a higher rating as the evidence does not show that left knee flexion was limited to 30 degrees or less or that left knee extension was limited to 15 degrees or more.  Instead, the evidence shows that range of motion testing was normal extension to zero degrees and flexion to no less than 80 degrees with pain, both of which are noncompensable under DCs 5260 and 5261.  

Likewise, the Board finds that the preponderance of the evidence does not support the assignment of a rating in excess of 20 percent since February 2009.  At the February 2009 VA examination, flexion was noted to 112 degrees with pain, which is noncompensable under DC 5260.  However, extension was reported to 15 degrees with pain, which warrants no more than a 20 percent rating under DC 5261.  

The Board has considered the entire evidentiary record and finds that there is no other diagnostic code under which a rating higher than 10 percent may be granted prior to February 2009 or a rating higher than 20 percent from February 2009.  Indeed, while the evidence shows that the Veteran's left knee motion is limited, she has consistently been able to demonstate movement in her left knee.  Therefore, there is no evidence of ankylosis in the left knee and DC 5256 is not for application prior to or after Febriuary 2009.  

In addition, there is no evidence of instability or subluxation in the left knee joint at any time during the pendency of this claim and appeal and, thus, DC 5257 is not for application in this case.  Moreoever, there is no evidence that the Veteran has ever experienced pain, locking, or effusion in her left knee joint due to dislocated semilunar cartilage; nor is there any evidence that her left knee semilunar cartilage has been removed.  Therefore, DCs 5258 and 5259 do not support a higher rating prior to or after February 2009.  

Finally, the Board notes that there is no lay or medical evidence of record which reflects that the Veteran's left knee disability is manifested by an impairment involving the tibia or fibula or genu recurvatum.  Therefore, DCs 5262 and 5263 do not support a rating higher prior to February 2009 or since.  

In evaluating the Veteran's left knee disability under DeLuca, the Board notes that the evidence shows that she experiences painful motion and weakness in her left knee throughout this claim and appeal.  However, the objective evidence consistently shows that there is no additional loss of function due to pain, fatigability, lack of endurance, or incoordination following repetitive use.  

The evidence also reflects that the Veteran does not expereince flare-ups of symptoms in her left knee.  See VA examinations dated September 2006, October 2008, and February 2009.  Therefore, the Board finds that any additional functional limitation due to pain is contemplated by the 10 and 20 percent ratings continued herein under DC 5261, and that an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In summary, and based on the foregoing reasons and bases, the Board finds that the preponderance of the evidence is against the grant of a rating in excess of 10 percent prior to February 2009 for a right knee disability.  The evidence also preponderates against the assignment of a rating in excess of 20 percent from February 2009.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 2006, prior to the initial RO decision that is the subject of this appeal.  The letter informed her of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence she needed to substantiate her claims for an increased rating as this is the premise of the claims.  It is therefore inherent that the she had actual knowledge of the rating element of the claim.  In addition, she was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in June 2006.  Any questions as to the appropriate effective date to be assigned are moot as the claims have been denied.  

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication.  Therefore, the presumption of prejudice is rebutted.  For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claims on appeal.  The evidentiary record contains all evidence identified by the Veteran and the record, including private medical records submitted in support of her claim.  

Significantly, it appears that all obtainable evidence identified by the Veteran relative to her appeal has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

The Veteran was also afforded VA examinations in September 2006, October 2008, and February 2009, and the Board finds that the examinations, as a whole, were adequate to appropriately evaluate the Veteran's disabilities.  It is therefore the Board's conclusion that no further notice or assistance to her is required to fulfill VA's duty to assist her in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

A rating in excess of 10 percent for right knee patellofemoral syndrome is denied.  

A rating in excess of 10 percent for left knee patellofemoral syndrome, prior to February 12, 2009, is denied.  

A rating in excess of 20 percent for left knee patellofemoral syndrome, since February 12, 2009, is denied.  


REMAND

Additionally, a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  

The Veteran recently testified that she was no longer working due to her knee disabilities.  Thus, although the issue of TDIU was not addressed by the RO, the Board must address whether she is entitled to TDIU.  

On remand, the RO should obtain a VA medical opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's service-connected disabilities alone, without consideration of any nonservice-connected disorders, render her incapable of finding and maintaining substantially gainful employment.  

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran and her representative with appropriate due process notice regarding the TDIU claim.

2.  Direct the claims file to a VA health care provider for an opinion of whether it is at least as likely as not (fifty percent or greater) that the Veteran's service-connected knee disabilities alone, without regard to any non-service connected health problems, renders her unable to find and maintain substantially gainful employment.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.  

If the health care providers finds that an examination is needed in order to answer the question, one should be scheduled.

3.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If a benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


